              Case 2:17-cr-01311-DGC Document 95 Filed 02/06/20 Page 1 of 3




 1
     Storrs Law Firm, PLLC
     Zachary Storrs
 2   Arizona State Bar No. 025780
     1421 E. Thomas Rd.
 3
     Phoenix, Arizona 85014
 4   Telephone (480) 231-0126
     Facsimile (602) 200-8173
 5
     Zstorrs@hotmail.com
 6   Attorney for Defendant
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10
11   United States of America,                           Case No. CR-17-01311-PHX-DGC
12
                          Plaintiff,
13
                          vs.                            MOTION TO CONTINUE TRIAL AND
14                                                          TO EXTEND TIME TO FILE
                                                              PRETRIAL MOTIONS
15
16   Anthony Espinosa Gonzales,

17                        Defendant.                         (Seventh Request By All Counsel)
18
            Defendant, Anthony Espinosa Gonzales, moves to continue the Trial currently
19
     set for Tuesday, March 10, 2020, at 9:00 a.m. in this court for a period of 60 days. Mr.
20
     Gonzales also requests that the deadline for filing pretrial motions in this case be
21
     extended.
22
23          Mr. Gonzales was indicted on October 4, 2017. On December 11, 2019, prior

24   counsel was withdrawn and undersigned counsel was appointed to the case. The case

25   involves a very large amount of discovery that must be reviewed prior to advising the
26   client and prior to proceeding toward a possible trial. In addition, the issues that are
27   currently being litigated involve complicated technical matters. The operation of
28   Torrential Downpour, which is computer software program used by law enforcement to


                                                   -1-
              Case 2:17-cr-01311-DGC Document 95 Filed 02/06/20 Page 2 of 3




 1   seek out users and suspected of seeking, possessing, and distributing child pornography
 2   on a peer-to peer network, is complex. The representation requires a great deal of
 3   research and review in order for undersigned counsel to understand the current state of
 4   the case and to determine how to proceed. This is in addition to other issues that must be
 5
     reviewed in a case that is over two years old. Undersigned counsel requests a
 6
     continuance to review the discovery and to review the various technical and legal issues
 7
     presented in the case.
 8
            Based upon these factors, a continuance is necessary and appropriate to afford
 9
     the Defendant the effective assistance of counsel required by the Constitution. Should
10
     the case not be continued Defendant’s ability to confer with counsel will be limited,
11
     meaning that there is a significant likelihood that a miscarriage of justice could occur.
12
     A continuance is necessary to allow Defendant reasonable time necessary to effectively
13
     prepare for trial or to otherwise resolve the case.
14
            The Government, by Assistant United States Attorney Gayle L. Helart, has been
15
     advised of the motion and has no opposition to a continuance and extension. This motion
16
     is brought in good faith for the reasons stated and not solely for the purpose of delay.
17
     The delay occasioned by granting the motion, and the reasons therefore, outweigh the
18
     interest of the Government, the Defendant, and the Public in a speedy trial.
19
            EXCLUDABLE DELAY pursuant to Title 18 U.S.C.§3161(h)(7)(B)(i) and (iv)
20
21   may occur as a result of this motion or from any order based thereon.

22
23
24          RESPECTFULLY SUBMITTED this 6th day of February, 2020.

25
26                                              /s Zachary Storrs
27                                              Attorney for Defendant

28


                                                   -2-
             Case 2:17-cr-01311-DGC Document 95 Filed 02/06/20 Page 3 of 3




 1
                                CERTIFICATE OF SERVICE
 2
 3   I hereby certify that on February 6, 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5   Hon. David G. Campbell
     United States Senior District Judge
 6   401 West Washington Street
     Phoenix, AZ 85003
 7   Campbell_Chambers@azd.uscourts.gov
 8   Gayle L. Helart
     Assistant United States Attorney
 9   Two Renaissance Square
     40 N. Central Avenue, Suite 1200
10   Phoenix, Arizona 85004-4408
     Gayle.Helart@usdoj.gov
11
     Brett A. Day
12   Assistant United States Attorney
     Two Renaissance Square
13   40 N. Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
14   Brett.Day@usdoj.gov
15
16
     By:/s Zachary Storrs
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
